          Case 2:20-cv-00150-NDF Document 7 Filed 08/10/20 Page 1 of 1                                 FILED




                UNITED STATES DISTRICT COURT
                                                                                                   8:18 am, 8/10/20
                FOR THE DISTRICT OF WYOMING                                                    Margaret Botkins
                                                                                                Clerk of Court


Paul Clark et al

                    Plaintiff(s)

vs.                                                Case Number: 20-cv-00150-NDF

Dhaliwal Trucking LLC et al

                   Defendant(s)

                                         ORDER ON REMOVAL
        On August 7, 2020, a notice of removal of the above-entitled action was filed with the
Clerk of the United States District Court, District of Wyoming. It is, therefore,
        ORDERED that pursuant to Rule 81.1 of the local rules of this Court, the removing
party shall immediately file with the clerk of the district court, a copy of the notice of removal.
The clerk of the district court is hereby advised that jurisdiction over the parties and subject
matter of the above-entitled action is deemed removed from the district court to the United
States District Court for the District of Wyoming upon the filing of the notice of removal with
the clerk of the district court. It is
        FURTHER ORDERED that in the event a hearing is pending in district court when the
notice of removal is filed with the clerk of the district court, the removing party shall
immediately notify the district court judge of the removal of this action. It is

        FINALLY ORDERED that the removing party shall file with the Clerk of this Court
copies of all records and proceedings, together with a copy of the state court docket sheet in the
district court, within ten (10) days after receipt of this Order.
Dated this 10th day of August, 2020.




                                                      Nancy D. Freudenthal
                                                      United States District Judge



WY 98                                                                                       Rev. 11/28/2018
